Title: James Madison to William C. Rives, 23 January 1829
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Jany. 23. 1829
                            
                        
                        
                        I have recd. under your cover, the newspaper containing the explanatory remarks on the two letters relating
                            to the power of Congress to encourage domestic manufactures.
                        The writer of the letters is laid under great obligation by the opportune & apposite interposition in
                            their behalf. The strange misconstructions which continue to be put on the occasion & object of them, would
                            produce surprize if such effects of party or other feelings were less familiarized to us.
                        I am truly sorry to observe the persevering and exulting appeals to the letter of Mr. Jefferson to Mr. Giles.
                            The inconsistency is monstrous, between the professed veneration for his name, and the anxiety to make him avow opinions
                            in the most pointed opposition to those maintained by him in his more deliberate correspondence with others, and acted on
                            thro’ his whole official life.
                        I cannot particularly refer to his letters to Austin & others; but have consulted his elaborate
                            Report in 1793, when Secretary of State, and all his Messages, when President; and I find in them the most explicit
                            & re-iterated sanctions given to the power to regulate trade or commerce, in favor of
                            manufactures, by recommending the expediency of exercizing the power for that purpose, as well as for others, distinct or
                            derogating from the object of revenue.
                        Having noted the pages in the State papers published by Wait, as I examined them with an eye to Mr.
                            Jefferson’s opinions, I refer to them in the Margin*, as abridging a research, if your curiosity should at any time prompt
                            one.
                        To set up against such evidence of Mr. Jefferson’s direct & settled opinion, the unstudied &
                            unguarded language incident to a hasty & confidential correspondence, is surely as unreasonable, as it must be
                            disrespectful & unfriendly, to make a letter written under such circumstances, the basis of a charge that he had
                            thro’ so many years, and on so many occasions, maintained and acted on the power in question, without discovering that it
                            was not warranted by the Great Charter which he had bound himself by oath not to violate. Every rule of fair construction,
                            as well as every motive of friendly respect, ought to favor as much as possible a meaning in the letter that would
                            reconcile it with the overwhelming evidence of opinions elsewhere avowed, instead of displaying a self-contradiction, by
                            turning the letter against those opinions.
                        Nor would a candid Critic be at any loss to avoid the self-contradiction. The term "indefinitely", on which
                            the question of constitutionality turns, would seem to imply that a definite or limited use of
                            the power, might not be unconstitutional, and it is a fair presumption that the idea in the mind of the writer, was that
                            an unlimited or excessive abuse of the power was equivalent to a usurpation of it. Is it possible to believe that Mr.
                            Jefferson could have intended to admit, that he had been all his life inhaling despotism, and had then, for the first
                            time, scented the tainted breeze. However just the distinction may be between the abuse & the usurpation of power,
                            and necessary to be kept in view in all accurate discussions, it cannot be denied that there may be abuses so enormous as
                            to be not only at war with the Constitution whether federal or State, but to strike at the foundation of the Social
                            compact itself, and, if otherwise irremediable, to justify a dissolution of it.
                        I am still in the dark as to the ground of the Statement that makes Mr. J—n & the parties to the
                            publication in 1801, signed "The danger not over"
                        With our joint salutations to Mrs. Rives & yourself, I pray you to accept a re-assurance of my great
                            & cordial esteem.
                        
                            
                                James Madison
                            
                        
                    Have you noticed in Niles’ Register of the 17. inst. p. 380, an extract from an address in 1808, signed, among others, by
                            our friend Mr. Ritchie, wishing Congress to encourage our own manufactures, by higher duties on foreign, even if the present attacks on our commerce should blow over, that we may be the less dependent
                                &c.
                        *Vol Ipage 433
                        vol. IVp 324: 332. 449.453
                        vol: Vp 31. 59.458.
                        vol. VI. 489.
                        